Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 1 of 22

EXHIBIT 3

 

 
 

DEMOCRACY AND HUMAN RIGHTS

INSURGENT
CONSERVATISM
INROMANIA

Diana Margarit
June 2020

   

>?

Insurgent conservatism is on the rise,
New conservative civil society
groups and movements ate trying to
expand their social base and
mobilise adherents as they frame
their action{ism) as rebellion against,
or counterculture ta, the dominant
cultural and political narrative of
modernisation and renewal.

>?

This paper provides an overview of
the contemporary »insurgent«
conservative ecosystem in Romania
by portraying the nature and
essence of the groups ascribing to it
and by describing the strategies they
employ to challenge - with
surprising effectiveness — basic
tenets of capitalist modernity and
democratic liberalism,

+>

By re-interpreting and re-coding
reality in an anti-liberal direction,
this new conservative activism is
responsible for making far-right

thinking and ideas acceptable in
society.

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 3 of 22
" FRIEDRICH-EBERT-STIFTUNG © INSURGENT CONSERVATISM IN ROMANIA

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 4 of 22

 

TABLE OF CONTENTS

INTRODUCTION ooo ee inn mt en eserves en men men coe u  ea 2
Whry insurgent comservatistyy? o.oo a oo ees ws asso ot cn wn vw mv ch co ohn on abn at cod cured en pen nt man vous ns 2
CONTENT nna eee nee een spin en mene oe en tg tn ten meen en 4
Parties that have promised not to self the COUNTIY oo. nu nw nccoenoacencesmennnenuenenucauenuuuen 5
The seductive force of civil SOCiety os asa st sew sw ceo wow et eee ane yo ean on ence po ve tes ne en 5
INSURGENT CONSERVATISM ACTORS. ;
STRUCTURES, STRATEGIES, TACTICS oon nnn ennnnnnnnnnnenmwunn ae 7
The flesh and bones of the Coalition for the Family. Composition and organisational structures o.oo 8
On the offensive. Strategies and tactics of the Coalition for the Farmily ... « sesw mono oeun nam worn spe ooaere 10
ROMANIAN SOCIETY - VULNERABLE TO THE AIMS AND OBJECTIVES OF
INSURGENT CONSERVATISM? ooo annnnennnneaneununeanesancn 13
Biba Voge ay noe esse cee ano oo onus op wb te op eee ed est bh sn heh ton ene tnt 14
List Of abbreviations oo. eeeesconse neve we cry woe or oen seen neti sane i mip om mss on op ge eg wench am 16

 
 

Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 5 of 22

INTRODUCTION

After the fall of communism, Romanian society went through a
difficult period of political, social and economic search and
experimentation, in an effort to grapple with the requirements
imposed by the model of liberal and capitalist democracy. The
reconfiguration of the political elite, adaptation to the demands
of the free market, forced privatisation of major industrial
sectors, mass layoffs, rising inflation and the insecurity of daily
life, especially during the first years of the post-communist
period, were sources of frustration and discontent among the
population. In the search for a new identity, but also strongly
affected by the sacrifices that the democratic transition was
constantly demanding from society, post-communist Romania
offered fertile ground for the rebirth of nationalist and radical
right-wing discourse. The rapid growth of popularity of the
Romanian Orthodox Church (BOR) among the population, along
with the emergence of a significant number of non-
governmental organisations, but also of public figures
promoting an autarchic and nationalist discourse, had a decisive
impact in shaping a type of local conservatism, increasingly in
competition with progressive groups who wanted to move
closer to the West and reduce the gap between it and Romania.

Over this period, active conservative movements were
heterogeneous, encompassing different opponents, concerns
and agendas. However, in some cases, it seemed possible for
convergence to take place and common interests defended (for
instance, during the anti-governmental protests which broke out
in 2012 or during the campaign to redefine the concept of
marriage in the Constitution, initiated in 2016 and finalised in
2018 with a national referendum, which was eventually
invalidated by insufficient turnout). Among them, authoritarian
or reactionary conservatism demanded with an autarchic and
anti-democratic vision of society the defence of national and
religious identity, espousing vaiues running counter to
"dangerous" progressive Western ideas.

Fluding the label of extremism, which has extremely negative
connotations both in Romania and in the West, radical
conservatives applaud themselves as defenders of fiberal values,
freedam of expression and conscience, and not as far-right
groups. In fact, they have a number of characteristics in
common: first? they share an authoritarian, hierarchical
perspective of society, intolerant of opposition, endorsing a
conservatism based on ethnic and religious identity; second,

FRIEDRICH-EBERT-STIFTUNG == INSURGENT CONSERVATISM IN ROMANIA

groups, invoking the need as they do to reconfigure democracy
starting with ordinary citizens (Minkenberg and Perrineau 2007:
20; Holbrook and Taylor 2013: 2-4). In recent decades, right-wing
extremism has gained new momentum due to its ability to
adapt to social change. Its insurgent and militant nature has in
this manner allowed it to stay engaged in society through
various public campaigns while reacting to controversial topics
as they crop up, offering explanations for the precarious socio-
economic situation in which large strata of the population
subsist.

WHY »INSURGENT« CONSERVATISM?

The term »insurgent« usually has a revolutionary connotation
and describes the act of rebellion against an authority.
Insurgency implies a violent potential that aims to destabilise
the existing order in order to create a new one. In the context of
this study, insurgent conservatism denotes a type of extremist
conservatism emerging as a reaction to the democratic values
and practices that it is seeking to replace with an authoritarian,
indigenous, vengeful view of society. !n addition, | favour the
term sinsurgent conservatism« because it captures the active,
militant nature of social movements that are not only reacting to
social and political changes in Romania, but are able, by their
sheer farce, to in turn generate new social and political change.

This study seeks to foster an understanding of insurgent
Romanian conservatism, its origins, its ideologica! resources, the
strategies and tactics it employs, as well as the types of discourse
that are specific to it, At the heart of my analysis is the Coalition
for the Family (CpF) — an umbrella for civic organisations — which
I consider be at the core of recent insurgent conservatism in view
of the fact that it has managed net only to forge a system of
effective alliances and partnerships, but also to impose in merely
a few years its agenda on the Romanian public arena. The
working hypothesis in this analysis is that insurgent
conservatism in public space exhibits an ability to conceal its
authoritarian nature, while twisting the mechanisms and values
of liberal democracy, but also promoting the systematic violation
of its fundamental principles, such as rule of law, human rights,
and equal rights. The present study is structured in two parts: the
first part describes the setting and context in which conservative
civic organisations became visible and active, from the fall of

 

 

t
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 6 of 22

civil society activism; the second part homes in on the Coalition
for the Family itself, attempting to shed light on its compasition,
but also the strategies and tactics that have contributed to its
visibility and success of late,

From a methodological peint of view, the analysis forwarded in
these pages is a case study, in which | use mainly primary
sources (the official Internet pages of the organisations
presented) as well as secondary literature in the form of online
articles in the Romanian press investigating the activity of
certain persons or groups involved in insurgent conservative
movements. The spread of far-right ideas is linked to the

INTRODUCTION

emergence of new media, the advent of the Internet, the .

democratisation of access to information and its dissemination
that facilitates social cohesion and mobilisation. The online
environment mitigates social differences and offers the
opportunity for each person or group to openly express their
own vision of society (Mammone et al. 2013: 7-8). In this context,
insurgent conservative movements not only had the capacity to
mobilise and react promptly to the rapid changes taking place in
Romanian saciety, but also managed to force new themes onto
the public agenda - the best example being the citizens’
initiative to change the definition of marriage in the
Constitution, -

 
 

Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 7 of 22

CONTEXT

In the post-1989 era, political movements and right-wing
extremist discourses focused largely on the theme of anti-
communism, condemning the official policy of the communist
vegime which isolated the Romanian Orthodox Church {BOR},
along with other religious denominations, but also the
repression of political opponents organised in political parties in
previous history — the National Liberal Party, the National
Peasants’ Party — or belonging to the Legionnaire Movement. At
the same time, the transition years witnessed a revival of
nationalism and orthodoxy, amid attempts to get rid. of the
communist ballast. Several cultural and educational initiatives
contributed in a significant way to the mentioned resurrection: a)
Lucia Hossu Longin's T.V. programme, Memoriaful Durerii (The
Memorial of Suffering), broadcast since 1991 on national
television, with regard te which it is worth mentioning the
episode entitled sNoaptea patimilore (Night of torments) which
praises the so-called »prison saints« — former members of the
Orthodox clergy, often partisans of the Legionnaire Movement,
" that were held as political prisoners in communist prisons; b} the
appearance on the market of printed publications, but also in
other mass media, of a significant amount of material praising
sprison saintse (such as Anastasia publishing house, Rost
magazine, etc.), The success of right-wing extremist ideas was
due to a social and economic context in which Remanians
understood with increasing clarity that the democratic transition
implied much effort and sacrifices. The total lack of democratic
experience played its part as well. In fact, until 1989, Romania's
history can be described as an oscillation between enlightened
despotism, authoritarianism, right-wing and Jeft-wing
extremism. By comparjson, liberal democracy had been nothing
more than an exotic Western political notion that could at most
be read about in the pages of newspapers at the time.

With the end of communism, the BOR regained its rights. tn the
process, it significantly contributed to the identity reconstruction
of a post-communist society tormented by the avatars of the
transition. This is highlighted by the public support it enjoyed
from the very beginning. The sympathy and support from which
it benefitted were firstly due to the widespread opinion among
the population that the BOR had been a victim of communist
repression and that reshaping Romanian identity could only be
done by freely and openly embracing faith. Secondly, for many
Romanians whose material situation had suffered from the
massive layoffs in the early years of the transition and the

FRIEDRICH-EBERT-STIFTUNG = INSURGENT CONSERVATISM IN ROMANIA

state Institutions, in 2000 the level of public confidence in the
BOR was extremely high, around 86 per cent. Of course, these
percentages are due not only to the fact that Romanians - an
overwhelming proportion (97 per cent) of whom stated that
they were religious (Romocea 2015: 5) ~ had the possibility to
openly affirm and manifest their religious orientation, but also
due to the nationalist discourse of the BOR in reaction to political
and social news. Its reactionary attitude towards issues such as
the decriminalisation of homosexuality, accusations of
corruption among politicians, declassification of priests’ files, but
aiso the legislative initiative that allowed registration, through
the health system, of organ donors is very plain and
straightforward. oe

The active presence of the BOR in the public space grew visibly

year by year, paradoxically leading to its erosion. Scandals linking

church leaders to cases of sexual abuse and corrupt activities, as
well as the political bias exhibited by the church — especially in
electoral campaigns — damaged its credibility. Although
confidence in the BOR sagged in the ensuing years to a mere
54.5 per cent — according to an INSCOP survey from 2019
{G4media 2019} ~ the BOR still enjoys broad support from
society, especially compared to political or legal institutions, One
of the reasons for public. support, despite recent controversies
and scandals, is its strategy in recent years of reducing the
visibility of the institution as such. However, its withdrawal from
the public space has been counterbalanced by the increasingly
fervent presence of initiatives and non-governmental
organisations affiliated to the BOR or cooperating with it - for
instance, the Association of Romanian Orthodox Christian
Students (ASCOR)}, the Association of the Romanian Orthodox
Youth (ATOR), etc, — which act as ambassadors of the church and
promote its agenda.

In the vicinity of the BOR, but also distinct from it, civic initiatives
that opposed changes of a progressive nature in Romanian
society, from recognition of the rights of sexual minorities to
contraceptive policies and sex education in schools, became
more and more active and visible. Their ideas and actions
established the contours of a Romanian conservatism, often with
strong neo-legionary, anti-Zionist, nationalist and orthodox
accents, The effervescence of conservative activism was bom out
of a favourable situation for the emancipation of civil society,
which could be witnessed in all transitional societies in Central

 

 
Case 4:21-cv-01078 Document 2-3

increases as a result of the direct Involvement of Western non-
governmental organisations (Necsulescu 2011) and often as a
reaction to them, a sentiment of resistance to the values of the
West, which were held to be inappropriate, inadequate,
imported and, implicitly, harmful, has become more and more
pronounced. Mereover, the rise of right-wing activism has been
fuelled not only by the inability of Romanian society to quickly
digest European values, but also by the failure of multiple
attempts to build political parties that promote extremist
conservative ideas and are able to convince the Romanian
electorate of their viability over the long run.

PARTIES THAT HAVE PROMISED
NOT TO SELL THE COUNTRY

The Romanian National Unity Party (PUNR), the Party
»Everything for the Country« (PTT), the Greater Romania Party
(PRM), the New Generation Party (PNG}, the New Right Party
(PND) are the most important extremist political initiatives, and
have a common core, characterised by orthodox nationalism,
xenophobia and populism (Sum 2010). They proposed their own
and original vision of Romanian democracy, based on the
Christian spirit, nationalism, national unity, rallying under an
authoritarian, heroic and charismatic leader (Pantu 2010), while
calling for resistance to harmful Western influences. What they
promised was an alternative to the policies of the ruling parties
at the time, which they accused of forming a pact with the West
by taking on the neoliberal model that meant sacrificing the
welfare of the population in the.name of an ideal promoting an
economic policy that was destitute, but also assuming

inappropriate European morms and European values = '

secularisation, minority rights, women's emancipation, etc. In
their view, as a result of political and social decisions taken by
the ruling elites at the time, Romania had moved away from
what was the true Romanian spirit - ethnic homogeneity,
orthodoxy, an economic model focused on national production
and less on imports, etc. In this circumstance, the phrase »We are
not selling our country!« came to sum up, almost consensually,
the essence of the extremist right-wing political model.

Founded in the first months of 1990, the PUNR soon managed to
attain political office, especially in Transylvania, where there js
greater ethnic diversity. Among the most notable figures,
Gheorghe Funar, mayor of Cluj until 2004, is wort’ mentioning,
despite his expulsion from the party in 1997. The PRM was born

two years fater than the PUNR and celebrated considerable -

political success. Its leader, Corneliu Vadim Tudor, reached <the
second round of the 2000 presidential election. The party's rise
in the post-communist transition years was the result of a
mythologizing narrative recycling historical figures promoted in
the pre-1989 period. It appealed to nationalism, exploiting
widespread frustration and exclusion in society, that was still
going through a difficult transition to a market economy
(Verdery 1998), with high inflation and mass layoffs. Employing
national symbols, but also exploiting emotional reactions to
their use (Verdery 1996: 77}, the PRM-type nationalism
forwarded the proposition of reinventing Romanian society

Filed on 03/31/21 in TXSD Page 8 of 22
CONTEXT

for limited resources, of privatisation, but also of inter-ethnic
conflicts (Verdery 1993: 184-186).

The PTT was founded in 1993 by former members of the anti-
communist resistance, mostly legionnaires, under the name »For
the Country« Party. It posed as the successor of the inter-bellum
fascist organisation, the Iron Guard, but also of its leaders,
Coreliu Zelea Codreanu and Horia Sima. The PNG - which later
became the New Generation-Christian Democratic Party -
emerged six years later, with its visibility growing when George
Becali took over leadership of the party, capitalising on his
closeness to the BOR, but also promoting a legionnaire narrative,
and engaging in discriminatory rhetoric against ethnic and
sexual minorities as well as women. More recently, in 2015, the
PND was founded, although the association bearing the. same
name had been in existence since 2007, A glance at the party
platform indicates several major objectives defining its raison
d'étre: unifying Romania with the Republic of Moldova,
preserving the national character of the state, the fight against
Hungarian separatists and LGBT marriages in favour of a
traditionalist view of the family (Nowa Dieapta 2019a}. Moreover,
campaigns and actions mentioned on the same official website
of the party — unionist marches, demonstrations against same-
sex marriage and civil partnership, nationalist camps, meetings
with representatives of other nationalist movements in Eurepe
{Noua Dreapta 2019b) — reflect its extremist vision.

THE SEDUCTIVE FORCE OF CIVIL SOCIETY.

Although none of the previously mentioned parties has any
political relevance today, their legacy and toxic potential are still
latent in Romanian society (Cinpoes 2012). The modest political
performances turned in by these parties should not be
attributed, however, to a lack of support in society for their ideas,
but rather to the cannibalistic nature of the major parties on the
political scene (Social Democratic Party [PSD], National Liberal
Party [PNL] etc.) which abound in nationalist and traditionalist
messages, regardless of their purported political identity. Thus,
we witnessed what Cinpoes called the »process of incorporation
of extremisme« (Cinpoes 2013} at the level of mainstream parties,
which led to the disappearance of the small ultra-conservative
parties. Moreover, members of extremist parties have migrated
in recent years to more visible political parties, where their
political beliefs have not conflicted with the principles of their
new host party. These parties have, in some cases, become
vehicles of their ideology. To the extent that the dominant
political parties have evolved toward a nationalist core, the
extremist political statements and positions of some of their
members have found fertile ground. Ben-Oni Ardelean (PN),
Florin Roman (PNL), Codrin Stefanescu (PSD), Nicolae Bacalbasa
(PSD) are just a few of many examples of politicians who have
publicly espoused racist, xenophobic positions, promoting an
ultraconservative agenda in their public statements and actions
in recent years.

Numerous cases of high-level corruption, inefficient public
administration and excessive political clientelism have tarnished

 

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 9 of 22

society in the political elite - 11.8 per cent have trust in the
political parties and 9.8 per cent in the Parliament, compared to
64.1 per cent whe state that they have faith in the army and 54.4
per cent in the church (G4media 2019) -, the ultraconservative
agenda promoted by various groups belonging to civil society
{non-governmental. organisations (NGOs), foundations,
initiatives, etc.) have had a greater political and social impact
than any party with a similar political agenda could have had. As
we have already seen, extremist political parties have not had
long and flourishing trajectories, not anly thanks to a relatively
small number of otherwise rather noisy adherents, but also
because of the decline in trust and confidence in the political
class, a phenomenon that has significantly simplified the
political game.

When Romania joined the Council of Europe, NATO, and the
European Union, thereby accepting and assimilating European
values and policies, insurgent conservatism felt more and more
threatened, and this guided the search for new resources and
opportunities for action. It went on the offensive in the context
of the economic crisis of 2008-2009, when the government
instituted austerity measures, whereby a growing sympathy of
electorates for the agenda of the Right could be witnessed
elsewhere in Europe. Of course, this situation should net be seen
as the spark in a causal link, but rather more along the lines of a
strong correlation. On the other hand, by exploiting popular
discontent with the political class, the protest movements of
recent years have been sucked into the extremist vortex. For
example, the ideclogical heterogeneity of participants in
protests against mining in Rosia Montana and Pungesti that took
place in 2043 and 2014 was reflected both by the presence of
environmental of progressive groups, but also by nationalist and

FRIEDRICH-EBERT-STIFTUNG = INSURGENT CONSERVATISM IN ROMANIA

chauvinist ones (Climescu 2013) who perceived the
commencement of mining activities as a mave »to sell the
country«, The almost obsessive use of the national flag, Dacian
symbols, references to chauvinist, xenophobic and nationalist
authors on this occasion, but also subsequent waves of protests
indicate that the frustration of society fuelled and amplified
latent ultraconservative sentiment that then erupted with the
civic activism witnessed in these years. The tise in civic activism
not only contributed to formation of a civic conscience, but
offered, at the same time, a possibility for groups sharing
extremist views to. become more visible, Against the background
of a plethora of opinions regarding the fight against corruption,
the poor performance of the political class and the debate over
safeguarding the rights of sexual minorities, etc, the voice of
these extremist groups began to wax.

With the increasing visibility and influence of civil society in the
decision-making process, the impact of conservative NGOs and
civic initiatives has risen significantly. In addition, their prestige
and visibility has mounted with their protests of distance from
the political class, with their explicit avowals of non-partisan
affiliation, ranging even to their rejection of politicians’ attempts

to garner polltical capital by championing their causes. One

relevant example here is the public position of the CpF, which |
analyse in detail in the following pages, with the coalition
denying any connection with the political class when it brought
to Parliament the citizens’ initiative to revise Article 48 of the
Constitution concerning the definition of marriage (Mediafax
2018), Thus, what can be seen in the evolution of insurgent
conservatism in the last three decades is an attempt at civic
reconstruction, »from the bottom ups, on the ruins of
compromised and failed political experiments.

 

 

 
 

Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 10 of 22

INSURGENT CONSERVATISM ACTORS. STRUCTURES, STRATEGIES, TACTICS

INSURGENT CONSERVATISM ACTORS.
STRUCTURES, STRATEGIES, TACTICS

In recent years, Romanian public space has witnessed a
conservative civic upheaval, in which an essential role has been
played by the CpF, an umbrella association void of legal status,
bringing tegether a number of conservative non-governmental
organisations, secular and religious — Orthodox, neo-Protestant
and Catholic - and with an anti-LGBT, anti-abortion, anti-
progressive and anti-Western agenda, espousing traditionalist
and nationalist values and principles. The CpF functioned as an
informal federation of associations with distinct objectives, but at
the same time, attached to the conservative agenda, acting in
unison in the campaign initiated in 2013 to revise Article 48 of
the Romanian Constitution by replacing the word »spouses« in
the definition of marriage with the phrase »man and woman«.
Although the CpF owes its notoriety chiefly to this campaign,
which culminated in the organisation of a national referendum in
2018, the interests and agenda of the member associations are
much more complex. It is with this in mind that in the fellowing
pages | explore both the strategy and tactics of CpF as a single
actor, but also those of some of its member associations, In the
context of the campaign to redefine marriage, but also of other
reactionary and ultraconservative activities,

The CpF, Jike the associations that composed it, was @ grassroots
social movement, conceived at the community level without
political affiliation, whose collective action was aimed at
producing political and cultural change. The manner in which the
CpF has promoted ultra-conservative, ultra-religious and
reactionary ideas in the last decade is a shining example of what
’ M, Castells terms »insurgent politics« (Castells 2015; 304). In the
case of CpF, its insurgent policy involved processes in which civil
groups regarded political change - ie. amendment of the
Constitution - to constitute a stage in a larger project of cultural
transformation, with the ultimate objective being to create a
society resistant to the import of progressive ideas, considered
harmful to Romanian and Christian spirituatity. It fed on
dissatisfaction and disapproval of the direction in which
Romanian society has changed as of late, under constant
pressure from contact with secularising, anti-patriarchal and
emancipatory Western values on issues such as women or sexual
minorities. Moreover, the democratisation of Romanian public
space constituted, as it were, an attack both on the traditionalist
notions of the family and the private sphere, but also on the
organisation of the political, educational, medical spheres, etc., of
society, These ideas were explicitly articulated in campaigns

In addition, the CpF movement was born ina turbulent national
and International context, marked by deepening social
cleavages, the failure of protectionist policies to the detriment of
market neoliberalism, and economic crises, to which the political
response was austerity and budget cuts, but also by the rise of
nationalism and populism as an alternative to mainstream
European politics. For Romania, a peripheral country in the
European Union, the process of government, democratisation
and market fiberalisation aver the last thirty years has meant
especially a continuous struggle to catch up with the other
Member States. Thus, Romania has constantly oscillated between
the unenviable situation of having to shape an identity
embedded in its own history, resurrecting and reintegrating its
tumultuous past, a past marked by despotism and
totalitarianism, and the need to assert itself as a European state
that ascribes and adheres to Western norms and values. The
secularisation of the state, the promotion of the image of women
in the public space, the encouragement of civic activism, but also
the guarantee of rights and freedoms for ethnic or sexual
minorities were just some of the ideas that the Romanian society
had to learn to assimilate. In response, the ultra-conservative
narrative criticised the way these issues were handled in
legislation, but also in attempts at institutional and cultural
reform. In addition, the very name of the organisation, the
Coalition for the Family, reveals the solution propagated by it for
one of the great problems facing Romanian society, namely the
family crisis, in a society reeling under the collective weight of
austerity, emigration, disintegration of family structures and
diverce.

Right-wing intellectuals have played a decisive role in generating
harsh criticism of the European Union and Europe in general,
held to be the main sources of harmful doctrinal imports,
alienation and moral compromise. For example, in his book »Be
Romanianle, Dan Puric, one of the most prolific ultraconservative
intellectuals, writes: »Today's Europe is a huge experimental
clinic, where a strict program of re-education for the purpose of
alienation, is being applied to an increasingly amorphous and
last population, under the deceptive pretext of liberty,
democracy and human rights, skilfully exploited.« (Puric 2016:
39}. The moral crisis that Romanian society is going through is, in
essence, the crisis of Europe, whose flaw lies in the renunciation
of God, Its political reinvention under the empire of secularism is
the product of an arrogant modernity, emptied of its true

 

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 11 of 22

Today's progressive ideas tout the illusion of equality, and are
equally responsible for left-wing political extremism (Plesu et al,
2014), but also for the removal of moral pillars and traditions that
once offered stability and spiritual consistency to people's lives,
Political correctness, the emancipation of women and sexual
liberation - which A. Papahagi (2019) codes with the derogatory
term of »sexo-marxism« — are nothing more and nothing less
than the symptoms of a pathological, drifting contemporary
world (Liiceanu 2015},

This gloomy picture painted by the Romanian intellectual elite of
the Right has enjoyed great popularity among the Romanian
public, and has been instrumental in preparing a fertile ground
for the campaigns of the CpF and its allies. Therefore, if we want
to understand the ideological foundations of insurgent
conservatism, we need to analyse the works of these authors,
even if some of them have distanced themselves from certain
ultraconservative campaigns. Worth mentioning in this context,
for example, is A. Plesu, who opposed the campaign for
redefining marriage and boycotted the referendum {Plesu 2018).

THE FLESH AND BONES OF THE COALITION
FOR THE FAMILY. COMPOSITION AND
ORGANISATIONAL STRUCTURES

When analysing the compesition, but also the organisation of
the CpF, it becomes readily apparent that it was set up as a forum
for associations with long years of experience in the field of
conservative militancy in the post-1989 era to coalesce their
interests, To name just a few among many: the Association of
Parents for Religion Classes (APOR), Pro-Vita, and the Alliance of
Romanian Families (AFR). Joining ranks with more than thirty
other non-governmental organisations while taking care to
avoid interfering with each other's specific militant goals, they
pooled their resources and experience to lay the foundations for
a citizens’ initiative to amend the Constitution. Although the CpF
was not a legal entity, it nevertheless benefited from a rigorous
organisation, the contours of which can also be discerned in the
»Declaration of establishment of the Initiative Committee for
promoting the legislative proposal of citizens regarding the
revision of art. 48 paragraph (1) of the Romanian Constitution«
(Coalition for the Family). The declaration was signed by eighteen
public figures from the artistic, academic and clerical world, with
Mihal Gheorghiu being named as president of the coalition. This
alliance is regarded as an umbrella for ait the efforts being made
by various groups in society to preserve a conservative family
model.

Before becoming chairman of the CpF and during the period he
performed this office, Gheorghiu also held various political
positions: member of the Chamber of Deputies on the lists of the
Christian Democratic National Peasants’ Party (PNTCD) between
1996 and 2000, state secretary in the Ministry for Foreign Affairs
between 2005 and 2008, and cultural manager at the Romanian
Peasant Museum, He is currently deputy general manager at the
very same institution. His name was also linked to a controversial

case of 2013, in which the screening of an LGBT-theme film,

PRIEDRICH-EBERT-STIFTUNG = INSURGENT CONSERVATISM IN ROMANIA

homophobic, Christian and nationalist slogans and chanting
religious songs, holding up crosses, icons and the country's flag
(Stoica 2013). At the beginning of 2018, at the same venue, two
other film screenings dealing with LGBT issues suffered a similar
fate.

’ Among the non-governmental organisations with a connection

to the CpF were the Pro-Vita Association [for bom and unborn
babies], the AFR, APOR, Darul Vietii (The Gift of Life), the
Association of Catholic Families Viadimir Ghika, ATOR, ASCOR and
others, These few examples of only. some of the member
associations of the CpF illustrate the complexity of the

ultraconservative agenda in Romania, but also the religious -

diversity of the actors involved. Without claiming to be
exhaustive, these few examples are intended to highlight the
varied nature of the member associations, but also the cohesion
of the coalition, In fact, one of the peculiarities that shaped its
identity was precisely its ability to serve as a mouthpiece for
Christian civic organisations, whether Orthodox, Catholic or
Evangelical. For the first time in the post-1989 era, an Incredible
diversity of NGOs joined hands under the umbrella of the CpF in
reaction to the progressive and secularising onslaught, setting
aside rivalries and speaking with one voice.

ASCOR was one of the first civic associations in post-communist
Romania, established in the first months of 1990, in university
centres across the country, upon the initiative of Christian
Orthodox students from various faculties (and not only of
theology}. Over time, it has become the most notorious
Romanian organisation of young Christian-Orthodox, with
thousands of members engaging in cultural, sociaf and
recreational activities (ASCOR 2020). It has managed not only to
create a space encouraging cohesion among young people, but
has also become a strong vector of civic militancy, eager to
promote the religious and conservative agenda. The
organisation was furthermore notable for its activities seeking te
indoctrinate young people at conferences, pilgrimages, camps,
etc, allowing it to successfully mediate the relationship between
the Church and young people, a social group on the way to
adulthood, in search of identity and, in this context, spiritual
values. Similar types of activities were conducted by the Rost
Association, another member of the CpF. It aims to provide
young people with the Christian education needed to become
active citizens in the promotion of Christian traditions, national
identity and values (Rost 2019).

The AFR was founded in 2007 by Peter Costea, one of the
initiators of the propesal for a constitutional revision of the
definition of marriage forwarded in 2006. A lawyer by profession
from the United States and a Baptist Christian, he provided jegal
assistance to the Bodnariu family in the action taken against
Child Protection Services in Norway. [n the case, Norwegian Child
Protection Services temporarily removed custody of parents who
were accused of having used physical violence against their
children. in addition, Costea, acting together with Pro-Vita,
spearheaded a campaign for registration of an amicus curiae at
the Constitutional Court aimed at rejecting the recognition of
same-sex marriage in Romania. In addition, he stood as an

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 12 of 22

Christian family, anti-abortion policies, non-discrimination of
Romanian citizens abroad, and reaffirmation of the Christian
elements of national identity (Costea-parlamentuleuropean.ro
2019), ,

The Pro-Vita Association was founded in 2005 under the
leadership of Bogdan Stanciu in order to agitate against abortion
and promote the family, with the ultimate purpose being an
affirmation of procreation. Over the period 2000-2005, he was a
member of the New Right association, although he claims that
he was never a member of the eponymous party that was
founded [ater (Munteanu 2017). At the same time, Stanciu is
connected with coordination of the AlterMedia branch in
Romania until it was outlawed for its extremist rhetoric, and with
the leadership of the association Darul sunetufui (The Gift of
Sound), which represents the interests of deaf persons
(darulsunetului.ro}, but also with editorial activities of the
conservative, anti-feminist, anti-euthanasia, anti-abortion
website Cultura Vieti! (Culture of Life) - www.culturavietii.ro, On
certain Internet sites of the aforementioned publication, editors
inform the Romanian public about Russian legislation banning
surtogate mothers without explicitly voicing support for such a
policy, on others it is asserted that legislative changes in Russia

do not decriminalise domestic violence. Moreover, in 2014, the -

website hosted a text written by Natalia Yakunina —a member of
V. Putin's inner circle - on the occasion of the forum "Large
Families and the Future of Humanity” held in Moscow, praising
. the Russian state's efforts to support the family (Jakunina 2014).
Together-with the Students for Life Association and a series of
focal NGOs, church figures representing various religious
denominations (Lungu and Vaideanu 2018; Tulutan 2017}, as well
as representatives of the PNTCD and PPT { Pro-vita 2011}, Pro-
Vita has organised numerous marches to ban abortion, afso
known as »marches of life« or »marches for life« in the capital
and other cities in the country.

In the campaign to outlaw abortion, Pro-Vita was backed by the
association Darul Vietii (The Gift of Life), The organisation was
founded in 2003 with the purpose of making a stand against the
increased nurnber of abortions occurring after 1989 as a result of
its decriminalisation. Decree 770 had prohibited abortion from
1966 to 1990. Unlike Pro-Vita, which has religious ties with the
Orthodox Church, the Gift of Life is a civic association, a product
of both secular activism and militant Orthodox and Catholic
priests (Darul Vietii 2016), The organisation has benefited from
support from a similar organisation in Austria - Human Life
International. Besides its involvement in organising pro-life
marches, this organisation has also carried out campaigns
promoting chastity as a method of contraception, encouraging
families to procreate, but has also campaigned against assisted
death or in vitro fertilisation. -

APOR appeared on the public scene in 2015, a year after the
Constitutional Court had ruled that legal provisions according to
which students who do not want to attend religion classes in
school have to submit a special application for exemption from
such to be unconstitutional. The members of the association, led
by Liana Stanciu, a well-known producer of radio shows,

y

INSURGENT CONSERVATISM ACTORS. STRUCTURES, STRATEGIES, TACTICS

The status of religion classes in school was probably one of the
primary topics polarising Romanian society between defenders
of religion in schools and opponents of it {Pantazi 2014) and
preparing the ground for the heated debates surrounding the
2018 referendum, Otherwise, attempts to secularise schools
began as far back as 2007, when the National Council for
Combating Discrimination (CNCD) held the presence of religious
symbols in schools to be inappropriate. Although the CNCD's
decision was challenged and overturned in a final ruling by the
courts, this opened the door to a long and tedious struggle for
the secularisation of educational institutions, which the APOR
sought to resist. Moreover, the association's strategy of setting
up branches throughout the country and arguing that the
elimination of religion classes is not an isolated issue, but on the
contrary is of a national dimension, has helped net only
popularise its cause and mobilise parents, but also boosted their
involvement in decisions relating to the operation and
organisation of pre-university schools.

Another association that claims to represent the rights of parents
is the Alliance of Parents, in this case in connection with the
introduction of sex education classes at schools. The
organisation supported a bill referred to as the Law for
Childhood Innocence, proposed by Ninel Peia, president of the
Party of Romanian Kin, a political party with a nationalist, anti-
immigration, xenophobic and antitslam political platform, ‘in
2016 and supported by over 120 NGOs (Alianta Parintilor 2020).
The legislative proposal provided for prison sentences for
teachers who teach sex education in schools without the prior
consent of parents, an amendment that would have been in
conflict with Law 272/2004, which already required the conduct
of sex education programs. Additionally, the Alliance of Parents
belonged to the activist groups agitating against compulsory
vaccination. Along with other organisations such as the Pro
Consumers' Association, the Alliance for National Dignity, the
Institute for Psychosocial Research and Bioethics Foundation, the
Association for the Development of Children and Families
(Marinescu 2017a), the association organised protests against
humerous attempts by the government to impose compulsory
vaccination by law. The latest actions te publicly challenge this
measure have included the staging of simultaneous protests in
several cities in the country in collaboration with other
associations such as the Association Pro Consumers, the
Association Pro informed Decisions and the Neam Unit (United
Nation) group (Alianta Parintilor 2020). In this context, it is worth
noting that Neam Unit was one of the activist groups present at

‘anti-government protests opposing opening of the ming at

Rosia Montana in 2013. This information underscores what we
posited at the outset, namely that the anti-governmental
protests of the past years contributed not only to the
development of civil society in a democratic way by securing
citizens’ rights and fiberties, but also stimulated young people
who profited from this experience with activist campaigns in
support of ultra-conservative causes,

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 13 of 22

ON THE OFFENSIVE. STRATEGIES AND TACTICS
OF THE COALITION FOR THE FAMILY

The notoriety of the CpF is closely linked to the campaign to
revise art. 48 of the Constitution initiated in 2013, a revision
which was eventually overturned by a decision of the
Constitutional Court. At the time, the CpF proposal was part of a
wider number of amendments to the Basic Law adopted in
parliamentary procedures, but which failed in the absence of a

political consensus between the ruting parties (PSD and PNL). -

Because. the avenue of amending the Constitution through the
Parliament had been closed, the CpF changed its strategy and In
2016. managed to collect three million signatures in a citizens’
petition initiative, In opting for this approach, the coalition
resorted to an opportunity offered by art. 2 of Law 189/1999,
which provided for the exercise of the legislative initiative by
citizens for revision of the Constitution. On 9 May 2017, the
Chamber of Deputies approved by an overwhelming majority —
232 votes in favour and 22 against — the staging of a national
referendum on this issue. After months of political
procrastination, this took place en 6 and 7 October 2018, Finally,
the low turnout of merely 21.1 per cent of the electorate entitled
to vote, led to invalidation of the referendum.

One truly remarkable aspect of the CpF campaign during these
years was its perseverance — although its first attempt turned out
a failure, it continued to look for solutions and eventually chose
the method of the citizens’ initiative to achieve its aim. Through
the citizens’ initiative, the CpF avoided not only the cumbersome
legislative procedure through the Parliament, but also affiliation
with a political party. In addition, the coalition employed
democratic means provided by law to bring about a grassroots
political change, thereby underscoring that the issue was of
general interest. However, the moment when the CpF launched
its campaign was no accident, and the strategy of the citizens’
initiative is not completely unusual in the European context.
Croatia (Horvat 2013), Slovakia (Dittrich 2015} and Slovenia
(Novak 2015) had witnessed similar proposals by ultra-
conservative organisations, affiliated with militant glebal
networks that induded some of the CpF member organisations:
thus, Bogdan Stanciu from Pro-Vita or Zeljka Markic from In the
Name of the Family from Croatia, participated in meetings of the
conservative network Agenda Europe (Ciobanu 2018),

The coalition tried to seize on the realities of the political and
social environment to derive opportunities for action. On the one
hand, from a psycho-social point of view, the values and
principles of most Romanians are still strongly influenced by
religious dogma, as well as by a traditionalist, patriarchal way of
life (Pew Research Center 2017; Nimu 2015; Moraru 2010). On
the other hand, the pofitical environment In Romania is going
through an acute phase characterised by a lack of credibility
(Puscas 2018), a fact reflected not only in low voter turnouts, but
also in the multitude of anti-government protests that have
been taking place fromm 2012 down to the present,

The referendum provided politicians an important opportunity
to whitewash their public image, which has been afflicted in

FRIEDRICH-EBERT-STIFTUNG = INSURGENT CONSERVATISM IN ROMANIA

Their high degree of adherence to the issue of redefining
marriage was reflected both by the vote of Parliament to hold
the referendum, as well as by politicians’ frequent
bandwagoning reactions in the media and online social forums,
This topic, which was relatively exotic in Romanian society up
until then, and narrowly delimited, almost exclusively to the
agenda of conservative NGOs and religious cults, quickly became
the flagbearer for a significant number of politicians (from all
parts of the political spectrum}. Exptoiting the conservative and
nationalist public discourse, these actors elevated this subject
into an issue of national security and vital national interests —

citing population growth, upholding traditional Christian values -

against the threats of progressivism, Islamisation; feminism, etc.
{lancu 2016). The ruling parties {the PSD and the Alliance of
Liberals and Democrats [ALDE]}, as welt as the opposition (PNL,
Democratic Party [PD], etc.) rushed to declare their
unconditional support for the referendum, emphasising its vital
importance. The political class was obviously trying to divert
public attention from systemic issues of a political and social
nature for which they were largely responsible,

Although the CpF denied any affiliation and political association
of the citizens’ initiative with political parties, in reality it
cultivated an ambivalent relationship with them. On the one
hand, it shied away from aligning with the major political parties,
preferring instead to keep its distance from.the PSD — which,
although in government, was confronted with a massive wave of
public protest. On the other hand, the CpF. was willing to
collaborate with any possible ally, including extremist parties
such as the PND, whose leader, Tudor lonescu, tock part.in anti-

LGBT marches, advocated the heterosexual family and, implicitly, °

the referendum.

In reality, the alliance between the political class and the CpF
was possible because both sides, at a certain point, realised that
the benefits exceeded the costs of working together. The CpF's
cooperation with political parties was made overt by the CpF
itself, with in March 2017 it publishing a collaboration protocol
with the PSB, PNL and ALDE that had been signed. in 2016
(Marinescu 2017b). The intention underlying the CpF move was
less to provide transparency, and more to put pressure on the
signatory parties to honour their commitment to hold the
referendum by April, given that they were suggesting they: might
postpone the decision. In addition, when the PSD organised the
referendum in an abusive manner, creating the possibility of
electoral fraud by scheduling it over two days and eliminating
the mechanism for identifying multiple voting, but also clearly
coming out in favour of the referendum to the detriment of anti-
referendum forces, as could be seen in the disproportionate
space on biliboards devoted to voices supporting the
referendum, the CpF chose not to react. At the time, the political
class was showing an inclination to take over the reins of the CpF
campaign, which appeared to be an effective move for the
coalition. Finally, when voter turnout turned out to be
unexpectedly low, insufficient for the referendum te be deemed
valid, the CpF realised how harmful it was to move the campaign
into the political vortex. This is the reason why, after publication
of the results, the CpF accused the PSD of boycotting the

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 14 of 22

pelitically contaminating the campaign's message proved to be
well-founded. In fact, the failure of the referendum was also a
failure on the part of the political class and not of the CpF
agenda, although it must be admitted that the coalition also
drew the proper conclusions from this failure and disbanded.

if the results of the referendum were an unmitigated failure, the
campaign itself can be considered a success, In just three years,
the CpF had managed to bring the issue of LGBT rights out of a
relatively obscure area, disregarded by much of society, and onto
computer screens and the front pages of print media. This was
due to a combination of interconnected elements, which |
summarise in the following. First of all, the CpF crafted a simple
message, easy to understand by the entire population of the
country, regardless of its level of education, based on the
principle »just stick to what you understands. In its essence, the
message revolved around the idea that a family of one man and
ohe woman was being threatened by LGBT couples who were
“seeking not only formal recognition of their relationship, but also
the possibility to adopt children, In the face of the LGBT
offensive, the traditionai family and the future of the country and
its children were said to be at stake. By going to the polls and
voting »yes«, citizens would be voting for heterosexual normalcy,
population growth and protection of national values (»Defend
Romania's childrens, »Defend the marriage between a man and
womans, »Defend the Romania of tomorrows},

Secondly, the CpF relied heavily on the democratic foundations
of Its approach. Both in written material and in media
appearances, it invoked the Universal Declaration of Human
Rights and the European Convention on Human Rights, whose
principles it claims to respect (Coalition for the Family 2018). This
thetorical tactic has been increasingly witnessed in recent years
in @ large part of the ultra-conservative movements in the
country and especially abroad (see, for example, the official sites
of ADF [nternational, the World Youth Alliance - a global
association with branches in Romania). In the opinion of these

organisations, anti-abortion, anti-LGBT, anti-feminist, anti-

vaccination campaigns, etc, are a manifestation of freedom of
expression and an affirmation of human dignity (World Youth
Alliance 2019), Of course, such rhetoric constitutes a re-coding of
liberal, egalitarian notions to serve conservative purposes. For
this reason, when their narrative is criticised as discriminatory
and anti-democratic, ultraconservatives inveke a maximalist,
abusive understanding of freedom of expression and a right to
decide by voting on the fundamentai rights of certain citizens —
in this case, LGBT rights.

Thirdly, in its campaign against LGBT, as well as in other actions it
carried out — for instance, the campaign against the celebration
of Halloween in schools in 2013 (Active News 2013) — the CpF
used an argument purportedly based on democratic values,
namely majority rule. Thus, when constructing a line of
argument, ultraconservative groups justify the legitimacy of their
initiatives by citing ideas, notions, principles and views of a
supported majority. The newspaper Lumina, for instance, a daily
paper put out by the Romanian Patriarchy, published an article
on 11 January 2078 with the caption: »Most Romanians support

INSURGENT CONSERVATISM ACTORS, STRUCTURES, STRATEGIES, TACTICS

of the APOR. The results showed that 90 per cent of the
respondents regarded marriage exclusively as union between a
man and woman — a percentage that legitimised a constitutional
review (Manolache 2018). The survey was aimed at showing that
the majority of the population supported the agenda of the
coalition, thereby making the survey yet another of the many
tools employed by the coalition to demonstrate the fegitimacy
of the initiative. The same applies to its massive presence in the
media, as well as the visibility of its supporters.

inseparably related to the appeal of such arguments to the
majority principle fs the presence on communication and
information channels (social media, television, print media) of a
large number of mifitants embracing conservative causes,
without necessarily being members of affiliated NGOs. The same
applies to the CpF's allies. A diversity of individuals, ranging from
intellectuals (Mihail Neamtu, Adrian Papahagi, Sorin Lavric,
Teodor Baconschi, Ana Blandiana, Theodor Paleologu, etc.}, to
actors and directors (Dragos Bucur, Cristi Puiu, Florin Piersic, etc.},
but also musicians (Felicia Filip, Dan Mirita, La Familia; Softa
Vicoveanca, etc.}, were mobilised in the translation and
transmission of conservative messages in various environments
and social contexts.

Fourthly, the CpF applied a professional communication strategy
in its campaigns, which exhibited a better fit and understanding
of reality by insurgent conservatism. In recent years, the CpF has
invested considerable resources in publicising its narrative,
seeking to boost its visibility and, implicitly, reach out to a larger
audience. Home publications such as In Linie Dreapta, Familia
Ortedoxa, the Crestinul Azi magazine, Rost online, Doxolagia,
Lumina, Prodocens, agencies and press portals such as
Basilica.ro, Doxologia.ro, Noutati-ortodoxe.re, Stiricrestine.ro or
the Facebook pages of the coalition, but also of member
organisations, made massive efforts to promote the message of
the coalition. Also, as the CpF began to achieve notoriety, its
reactionary positions on various current political, social and
cultural issues were taken up by press sources that have a wide
national audience, from television stations such as TVR, Digi 24,
Antena1, B1 TY, etc. ta written publications such as Hotnews,
Mediafax, G4Media and others.

In its public appearances, the coalition has demonstrated an
ability te act as a unique, monolithic force in which diversity
takes back seat to unity and cohesion. Its ability to coalesce a
variety of organisations and individuals to communicate its
messages as one voice is all the clearer in materials pubtished
online that are signed by associations and not by a specific
person. The organisational culture of conservative groups
becomes more visible here — perhaps more pointed in
comparison to other groups with other ideological orientations,
This is a culture that promotes the group to the detriment of the
individual, a unified view of the community overshadowing the
differences and particularities of those who compose it.

In the last ten years, the organisational culture of insurgent
conservatism has improved significantly, benefiting from a
massive infusion of foreign capital. It is highly likely that the

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 15 of 22

experience from abroad. in September 2018, the Southern
Poverty Law Center, an American think-tank specialising in
human rights, published the results of an investigation into
global ultra-conservative networks that support local citizens"
initiatives such as the Romanian one. Thus, the Alliance
Defending Freedom (a far-right Christian organisation
advocating white supremacy), the Liberty Council (an anti-LGBT
organisation that promotes the Christian family), the World
Congress of Families (a global organisation with an anti-LGBT
agenda, with headquarters and representatives in dozens of
countries around the world), and the European Center for Law
and Justice (an anti-LGBT and anti-abortion Christian advocacy
organisation) provided legal advice, lobbying expertise and
becoming actively invelved in the Romanian campaign
(Barthélemy 2018), Moreover, the Liberty Council made possible
the October 2017 visit of Kim Davis to Romania, an individual
who had become popular in conservative communities in the
United States after refusing to provide official approval of same-
sex marriage and being sentenced to prison for violating the law
(Stack and Gillet 2017).

FRIEDRICH-EBERT-STIFTUNG = {INSURGENT CONSERVATISM IN ROMANIA

The CpF fell apart shortly after the referendum was Invalidated,
In its place, however, remained the Civic Platform Together (PCN),
chatred by the same M, Gheorghiu, which in terms of its numbers
is far bigger than the CpF. Founded as early as 2017, the platform
represents, as stated on the official website, »the largest and
deepest form of unity of civil society in Romania, composed of
506 NGOs, 130,000 supporting members, carrying out, so far,
international campaigns together with over 250 NGOs from 8
countries« (Platforma Civica Impreund 2020). The large-scale

mobilisation at several levels of these associations reveals an -

extraordinary regenerative force and capacity to regroup on the
part of insurgent conservatism. Its recent campaign against
gender ideology — gender equality, gender roles — in the
education of children (Conte 2019) offers clear evidence of the
determination of conservative civic groups, which with every
battle Jost appear to be getting stronger and more aggressive in
seeking to achieve their goals.

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD_ Page 16 of 22
ROMANIAN SOCIETY ~ VULNERABLE TOTHE AIMS AND OBJECTIVES OF INSURGENT CONSERVATISM?

ROMANIAN SOCIETY —- VULNERABLE TO THE AIMS
AND OBJECTIVES OF INSURGENT CONSERVATISM?

Over the past ten years, the Romanian public space has
witnessed unprecedented upheavals spearheaded by insurgent
conservatism. Against the background of a compromised
political class, increasingly gaping economic disparities in society
and a decline in Social cohesion, as well as a wave of
international sympathy for the agenda of the Right - anti-
secular, anti-immigration, anti-progressive — civil society activism
has metamorphosed into a response by citizens to frustrations
and dissatisfaction acutely felt in their daily Ives, The natural
need to identify those held responsible for political, social and
econamic instability has made them increasingly receptive to
the ultra-conservative critique of society and to its own vision of
rebuilding it.

This study aimed to highlight the strategies used by civic
movements In Ramania, emphasising the way in which the
Coalition for the Family (CpF) and its member organisations
joined forces and mobilised to promote topics of interest to its
following. The reason for focusing on this case study is to be
found in the potential it has shown, during the campaign to
revise the definition of marriage in the Constitution, to turn a
seemingly marginal topic (LGBT rights) into a successful topic of
national debate, polarising society and changing the political
agenda, Without limiting myself exclusively to the issue at the
focus of this campaign, | have shown how ultra-conservative
civic organisations and groups have diversified and developed
their own methods and tools of activism, ranging from media
and social media campaigns, marches, conferences to citizens’
initiatives. Exploitation of democratic jargon - freedom of
expression, human dignity, democracy by majority rule,
representativeness — and participation in national and global
activism networks, rejection of political affiliations and
increasing media appearances are just some of the strategic
innovations exhibited by local insurgent conservatism.

As already mentioned in the foregoing, the conservative groups
under scrutiny have managed to elevate isolated niche topics
close to the hearts of their members (a relatively closed sphere),
such as the anti-LGBT agenda, anti-abortion policy, a desire for
an increased role of religion in society, etc, and turn these into
topics of national debate, Today we are witnessing, as it were, a
resurgence in Romanian society of awareness of, and sensitivity
to, insurgent conservatism. The fact that the demand to change
the definition of marriage in the Constitution managed to find
broad support from political parties in merely a couple of years —

political discourse, and the ascendancy of a dialogue with an
open ear for the extremist narrative.

The Romanian phenomenon of extremism in recent years has
undergone a series of changes in form, but also in content. In the
first period in the immediate post-1989 era, the banner of
nationalism, xenophobia, and orthodoxy was mainly borne by
political parties that eventually faded away. Over the past
decade, however, the authoritarian, anti-democratic narrative
opposing the rights and freedoms of groups of society such as
women or LGBT individuals has been taken up by a number of
civil society groups that have made political non-affiliation
tantamount to opposing the mainstream parties, as well as
emphasising that political decisions can be taken in a way
differing from the classic manner, that is, from a grassroots level,
with citizens having the say. In other words, conservative groups
in the sphere of civil society have displayed an Increasingly
marked type of insurgency, the success of which has been
manifested in previously marginal issues becoming mainstream
societal issues. For example, the process of »normalisation« of
the anti-LGBT issue involved extending the audience from a
limited, marginal conservative group in the late part of the first
decade of the 2000s to a large part of Romanian society, inviting
society to take part in a national debate that culminated in the
referendum of 2018, The ability te adapt to changing socio-
political conditions ~ such as distrust in the political class or
disenchantment with, and precariousness of life ~ but also the
strategic repositioning of topics of interest to the conservatives,
that have become increasingly diverse, with issues ranging from
the status of religion classes at schools, to anti-vaccination and
anti-abortion campaigns, show that the activism of insurgent
conservatism is the result of an unrelenting process of
reinventing and re-coding the purported needs of society,

Although it may be premature to pass judgement on its
evolution in the near or mere distant future, the upward
trajectory displayed by insurgent conservatism is readily
discernible. It is highly likely that Romanian society will witness
hew campaigns, new citizens’ initiatives, new forms of
reactionary pressure that will pose real challenges to democracy.
it remains to be seen to what extent these will take hold as part
of the mainstream vision (as is already the case in Hungary) or
whether they eventually fall back into obscurity. In the absence
of any coherent and consistent political, socio-economic
remedies to its endemic problems or viable alternatives,

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD_ Page 17 of 22

BIBLIOGRAPHY

Active News (2013): Coalitia pentru Familie: Ministeru) Educatlel incaicd Legea
promovand Halloween-utin scoli, Este o sarbatoare a fricil sia mortii, acuzd ONG-
istii. In: Activenews.ro, 31 October. https://www.acthvenews.ra/prima-
pagina/Coailtia-pentru-Familie-Ministerul-Educatie-incalca-Legea-promovand-
Halloween-ul-in-scoli,-Este-o-sarbatoare-a-fricii-si-a-mortll-acuza-ONG-Istli-3355

Alianta Paringilor (2016): Deputat Ninel Peia ~ »Legea pentru Inocenta
Copilariei«. fn; Aliantaparintilonro, 22 May. https://aliantaparintilorro/2016/05/
22/deputat-ninel-pela-legea-pentru4nocenta-copilariel/#

Alianta Parintilor (2020): CP-5,000 de oament au protestat samba, in Capitalé,
impotriva obligativitatii vaccinarli. In: Aliantaparintifor.ro, 9 March.
hitps://aliantaparintilor.ro/2020/03/09/cp-5-000-de-oament-au-protestat-
sam bata-in-capitala-impotriva-obligativitatii-vaccinarii/

ASCOR (2020): Prezentare. https://ascorbucuresti. wordpress.com/about/

Cinpoes, R. (2012): The Extreme Right in Contemporary Romania. Friedrich Ebert
Stiftung. https://libraryfes.de/pdf-files/id-moe/09408, pdf

Cinpoes, R. (2013); Extremism in Disguise: Casual Intolerance and Pelitical
Cruising in Romania. In: Holocaust. Studif si cercetdriV: 228-251.

Climescu, A, (2013); Extremismuf de dreapta online in Romania. Friedrich Ebert
Stiftung, http:/Avww.inshr-ew.ro/ro/files/proiecte/Publica%C8%9Bil/brosura_~
_Extremismul_webpdf :

Coalitia pentru Familie (2618): Un referendum pentru Ramdania.
https://safelumina.ro/wp-content/uploads/201 8/0 1/coalitia-pentru-familie-
TEHNO, pdf

Coalitia pentru Familie: 5.a, Comitetulul ce tnifiativa pentru promovarea
propunerii legislative a cetatenilor privind revizuirea art.48 alineat (1) din
Constitutia Rom4niei. In: Coalitiapentrufamilie.ro, http://www. coalitiapentru
familie,ro/cocs/declaratia-textul.pdf

Codul civil (2011): http://www,codulcivikro/

Conte (2019): Platforma civicd Tmpreund: Aparé copili Romdniei. In:
Contemporanulre, 11 December, https://www.contemporanul.ro/noutati-
editoriale/platforma-civica-impreuna-apara-copili-romaniel.htral

Costea-parlamentuleuropean.ro {2019}:
https://costea-parlamentuleuropean.ro/anuntul-candidaturli/

Darul Viefii (2016): Retrospectiva 2009. In; Darulvietii.ro, 27 July,
http/Avww.darulvietil,ro/despre-nol/retrospectiva-2009/

Dittrich, B, {2015}: Dispatches: Unholy Alliance for Slovakia's Referendum Risks
Rights, In: Human Rights Watch, 6 December. https://www.brw.org/news/2015/
02/06/dispatches-unholy-alflance-slovakias-referendum-tisks-rights

Eurobarometrul 66 (2006): Raport national, Romdénia, http://ec.europa.eu/
coramfrontoffice/publicopinion/archt ves/eb/eb66/eb66_ro_nat.pdf

G4media (2019): Sondaj INSCOP; Romanii au cea mai mare incredere in armata
nationala si in NATO si cea mai putina incredere fn Parlament ji partidele palitice,
In: G¢media.ro, 14 February. https.//www.g4media.ro/sondaj-inscop-ramanij-au-
cea-mai-mare-incredere -in-armata-nationala-si-in-nato-s]-cea~mal-putina-
incredere-in-parlament-si-partidele-politice.htm|

Holbrook, D. si M. Taylor. (2013): Introduction, In: Extreme Right Wing Political
Violence and Terrorism, M. Taylor, D. Halbrook si PM. Currie (eds.), 1-14, New York:
Bloomsbury.

Horvat, 5. (2013): Croatia's Vote Forbidding Gay Marriage: a Sign of the Rotten
Heart of Europe. In: The Guardian, 4 December. httns:/Awww.theguardian.com/
commentisfree/207 3/dec/04/croatla-gay-marriage-vote-europe-rotten-heart

FRIEDRICH-EBERT-STIFTUNG = INSURGENT CONSERVATISM IN ROMANIA

lakunina, N, (2014): »Omentrea trebuie sd faci o alegere morala constlenta, de
care depinde fntregul sau viitor«, Natalia lakunina, Presedinta Campaniei
nationale »Sanctitatea Maternitatii« din Rusia. In: Cufturavieti.ro, 11 September.
nttp://www.culturavietii.ra/2014/09/11/omentrea-trebuie-sa-faca-o-alegere-
morala-constienta-de-care-depinde-intregul-sau-viltor/

lancu, L (2016): Teme de campanie electorala pentru alegerile parlamentare
2016, In: Stirpesurse.ro, 21 July. https://www.stirlpesurse.ro/teme-de-campanie-
electorala-pentru-ategerile-parlamentare-2016_1143848.html

Liiceanu, G, (2015): Sase dereglari contemporane, In: Revista 22, 15 September.
httpsi//revista22.10/eseu/gabriel-liiceanu/ase-dereglri-contemporane

Lungu, D gi C. Vaideanu, (2018): »Marsuri ale vietii« in Bucuresti si fa mal multe
ovage din taré; mesaje anti-avort si n favoarea familiei traditionale. In: News.ro, 24
Martch, https:/Avww.news.ro/social/marsuri-ale-vietii-in-bucurest}-si-in-mal-
multe-orase-din-tara-mmesaje-anti-avert-si-in-favoarea-familiei-traditionale -foto-
video-1922401024532018031917991 755

Mammone, A., Godin E. gi Jenkins B. (2013): Introduction. In: Varieties of Righ-
Wing Extremism in Europe, A. Maramone, E. Godin $i B. Jenkins (eds), 1-16.
London: Routledge,

Manolache, D, (2018): Majoritatea romanilor sustin familia traditionala. In: Ziaruf
Lumina, 11 January, https://zlarullumina.to/soctetate/analiza/majorttatea-
romanilor-sustin-familia-traditionala-129686,htm|

Marinescu, R. (2017a): Protestul impotriva vaccinarii obligatorit continua. In:
Activenews.ro, 27 November, httpsy/www.activenews.ro/stinl-soclal/Protestul-
impottiva-vaccinarii-obligatorii-continua-Coste|-Stanciu-%0E2%80%9EP loaia-nu-
ne-impiedica-sa-{uptam-pentru-drepturile-copillor-nastri-Credem-ca-intr-un-fel-
sau-altul-lucrurile-sunt-deja-aranjate-si-putem-avea-surprize-la-votul+final-
147772

Marinescu, RB. (2017b}: Coalitia pentru Familie a facut publice protocoatele
cu PSD, PNL si ALDE prin care partidele s-au angajat sa programeze
referendumu} pentru familie in luna aprifie, In: Activenews,re, 13 April.
https://www.activenews.ro/stiri-politic/Coalitla-pentru-Familie-a-facut-
publice-protocoalele-cu-PSD-PNL-si-ALDE-prin-care-partidele-s-au-
angajat-sa-programeze-referendumul-pentru-familie-in-luna-aprilie-
142132?fbclid-=|WAR101d91eSmbOgg?CFXLIE8SUrCnoyvehS6DkyXNBcl_TUQS62
Ad2+MNLBM

Mediafax (2018): Coalitia pentru Familie, precizdri in prag de REFERENDUM:
Respingem confiscarea politica a Initiative noastre, In: Mediafax.ro, 20 September.
hitps://www.mediafax.ro/soctal/coalitia-pentru-familie-precizari-in-prag-de-
referendum -respingem-confiscarea-politica-a-initiativel-noastre-17526589

Mihailescu, R. {2013}: Miting al preotilor si cAlugarilor contra cardulul de
sanatate la Palatul Palamentului, fn: Hotnews.ro, 14 March. ‘ :
hitps://www.hotnews.ro/stir-esential- 144 14653-miting-preotilor-calugartlor-
contra-cardului-sanatate-palatul-parlamentuluihtm

Moraru, A. (2016): "Social Perception of Homosexuality in Romania, In: Procedia
Social and Behavioral Sciences 5: 45-49,

Munteanu, T, (2017): Update Drept la replicd/ Cum au fost infiltrate protestele
anti-coruptie de miscarile neo-legionare? EXCLUSIV. In: Psnews.ro, 27 February.
https://psnews.ra/cum-au-fost-infiltrate-protestele-antl-coruptle -de-miscarile-
neo-legionare-exclusiv-164319/

Nastasiv, |. (2015): Participare masivd a nemtenifor la sedinta de infilntare a
filialel judetene a Asociatlel PSrinti pentru Ora de Religie. In: Ziarulceghiaut.re,
2 March. nttps://ziarulceahlaul.ro/participare-masiva-a-nemtenijor-la-sedinta-de-
inflintare-a-flialei-judetene-a-asociatiel_parinti-pentru-ora-de-religie/

Necgulescu, A.-H. (2011): Geneza apaiitiel ONG-urilor din Romania. Studia
Politica: Romanian Political Science Review 11 (3): 525-556,

Nimn. 4.19814): ) ashian and Gav Rinhts in Camnarative Parsnertive The Case of

 
Case 4:21-cv-01078 Document 2-3

Noua Dreapta (2019a}: Program. Nouadreapiaorg. bttpsv//www.nouadreapta,
org/programul-particului-noua-dreapta.html.

Nowa Dreapta (2019b): Actiuni. Nouadreapta.org,
https:/Awww.nouadreapta.org/noua-dreapta-actiuni/467-mitingul-pentru-
familie-cuj-napoca-15-junie.htral.

Novak, M. (2015): Slovenia Rejects Same-Sex Marriages in a Referendum. tn:
Reuters, 20 Decernber, https:/Avwwzeuters.com/article/us-sloventa-
rights/slovenia-rajects-same-—sex-marriages-in-a-referendum-
iQUSKBNOU3085 20151220.

Pantazi, R, (2014): Dezbatere despre religia in scoli. Gabriel Liiceanu despre cum
au facut Patriarhia si Guvernul ping-pong cu Secretariatut pentru Cuite in functie
de religia ministrului Culturii, In: Hotmews,ra, 13 June.

http://www, hotnews.ro/stiri-esentlal-17476758-dezbatere-despre-religia-scoli-
gabrie!-liceanu-despre-cum-facut-patriarhla-guvermul-ping-pong-secretarlatul-
pentru-culte-functie-religia-ministrului-culturii. Atm.

Pantu, A. (2610); The Extreme Right Discourse in Romania (2004-2008). in:
Central European Political Science Review 36-27: 66-98,

Papahagi, A.{2019); Ce este sexo-marxismul?. In: Dilemma veche, 27 June.
https://dilemaveche.ro/sectiune/tema-saptamanii/articol/ce-este-sexo-
marxismul

Patapievici, H.-R. (2015): Partea nevdzutg decide totul. Bucurestt: Humanitas.

Pew Research Center (2017): Religious Bellef and National Belonging in Central
and Eastern Europe, May 10, Accessed 10 October 2017,
hitp://assets.pewresearch.org/wo-
content/uploads/sites/11/2017/05/15120244/CEUP-FULL-REPORT. pdf

Platforma Civicd Impreund (2020): Ghe suntem. https://platforma-
impreuna.ro/Impreuna/cine-suntem/

Plesu, A. (2018): Un referencum folosit politic, In; Adevdrulro, 3 October, In:
https://adevarul.ro/news/politica/un-referendum-folosit-politic-
1_Sbb49bdadf52022f75 1 e3f2c/index.htmt

Plesu, Liiceanu, Patapievici (2014): O idee care ne suceste mintile. Bucuresti:
Humanitas.

Pro-Vita (2011): Mini-cronica: prima editie a »Marsului pentru viafae in
Bucuresti, In: Culturavietit.ro, 29 March.
http//www.culturavietii,ro/2011/03/29/minl-cronlea-pelma-editie-a-marsulul-
pentru-viata-in-bucuresti/

Filed on 03/31/21 in TXSD_ Page 18 of 22

BIBLIOGRAPHY

Puic, D.: $4 fii romani. Bucuresti: Compania Dan Puric.

Puscas, F. (2019): Tribunalul Bucuresti a trangat disputa pentru conducerea PRM.
In: Stiripesurse.ro, 6 June, https:/Avww.stiripesurse.ro/tribunalului-bucure-ti-a-
transat-disputa-pentru-conducerea-prm_1323895,html :

RFI (2016): Interzicerea portalului extremist AlterMedia, 28 January.
https://www.rfi.ro/soclal-84388-interzicerea-portalului-extremist-altermedia.

Romocea, C, (2011): Church and State. Religious Nationalism and State
identification in Post-Communist Romania. London: Continuum,

Rost {2019}: Asociatia Rast, https.//www.rostonlinero/asociatia-rost/

Stoica, M. (2013): Scandal la Muzeul Jaranului Rornan. Proieciia unui film
premiat cu dou Globuri de aur, intrerupta de un grup de homofobi care a
intonate cantece religloase. In: Gdadul infe, 21 February.
https://www.gandulinfo/stirivideo-scandalla-muzeul-taranului-roman-
profectia-unui-filr-premiat-cu-doua-globuri-de-aur-intrerupta-de-un-grup-de-
homofobi-care-a-intonat-cantece-religinase-10583345

Sum, P. E. (2016): The Radical Right in Romania: Political party evolution and the
distancing of Romania from Europe. In: Communist and Post-Communist Studies
43; 19-29

Tulutan, R. (2017}: Marsul pentru viat§ 2017, in Capitala si sute de orage din
Romania $i Republica Moldova. in; Mediafax.ro, 25 March,

https./Avww. mediafax.ro/social/galerie-foto-video-marsul-pentru-viata-2017-In-
capitala-si-sute-de-orase-din-romania-si-republica-moldova-nu-s-at-prabusi-
romania-daca-teate-tinerele-familii-ar-avea-macar-cate-trei-copil-16208166

Verdery, K. (1993): Nationalism and National Sentiment in Post-socialist
Romania. In: Slavic Review 52(2}: 179-203.

Verdery, K. (1996): Nationalism, Postsocialism, and Space in Eastern Europe. In:
Social Research 63(1): 77-95,

Verdery, K. (1998): Transnationalism, Nationalism, Citizenship, and Property.
Eastern Europe since 1989, In: American Ethnelagist 25(2}: 291-306.

Voiculescu, L. (2018); S-a rupt lantul de iubire: din cauza prezentei
dezamagitoare la ume, Coalitia pentru Familie acuza PSD de #boicot, In:
Republica.ro, 7 October, https://repubtica.ro/s-a-ruptdantul-de-ubire-din-cauza-
prezentei-dezamagiteare-la-urme-coalitla-pentru-familie-acuza-psd

World Youth Alliance (2019): The Charter, https://www.wya net/about-wya/the-
charter/ .

 

 
Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 19 of 22
FRIEDRICH-EBERT-STIFTUNG — INSURGENT CONSERVATISM IN ROMANIA

LIST OF ABBREVIATIONS

 

 

 

 

 

 

 
ABOUT THE AUTHOR

       

The views is expressed | in this publication are not necessarily those

et meee

_IMPRESSUM.

 

a a,

 

Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 20 of 22

 

 
INSURGENT CONSERVATISM IN ROMANIA

=

This paper aims to portray the way in
which insurgent conservatism in Romania
has managed to build efficient strategies
and tactics, designed to elevate issues of a
marginal nature from the ultra-
conservative agenda and turn them into
topics of national debate with which to
polarise society, in this manner
contributing to the »normalisations of
ideas and topics from the agenda of former
extremist parties, to which it adds new
issues as appears opportune due to the
ever-changing current political and social
situation.

>

The campaign to change the definition of
marriage in the text of the Constitution,
carried out between 2016-2018 by the
Coalition for the Family (CpF}, an umbrella
organisation comprising dozens of
conservative civic associations, is an iconic
episode that is instructive and helps to
understand the phenomenon of Romanian
insurgent conservatism.

 

—>

Cultivating an apparent distance and even
opposition to political parties, re-coding
certain notions linked to the vocabulary of
liberal democracy — freedom of expression,
human dignity, public consultation, civic
initiative —, abusively invoking majority
rule as a decisive argument for adopting
political decisioris, a massive presence in:

’ mainstream and online media, as well as

developing an organisational culture
meant to portray the member groups as a
monofithic foree have been key elements
in the strategy to gain political and social
relevance,

More information about this subject can be found here:

www.fes.ro

 

 

 

 
See discussions, stats, and author profiles for this publication at: https://www.tesearchgate.net/publication/342515640
Insurgent Conservatism in Romania

Research : June 2020

 

 

CITATIONS * READS

0 29
LT author:

, Diana Margarit
ff 6 Universitatea Alexandru loan Cuza

13 PUBLICATIONS 23 CITATIGNS

i SEE PROFILE |

Some of the authors of this publication are also working on these related projects:

Insurgent Conservatism in Romania View project

 

Movement, countermovemient and the constitutional amendment on the definition of family View project

Case 4:21-cv-01078 Document 2-3 Filed on 03/31/21 in TXSD Page 22 of 22

ResearchGate

 

 
